     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 1 of 19 Page ID #:2770



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S STATUS REPORT
18
                      v.
19
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Julian L. André, hereby files its Status Report regarding the

27   defendant’s use of computer during home-confinement and defendant’s

28
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 2 of 19 Page ID #:2771



 1   access to EA LLP digital devices in the custody of the Internal

 2   Revenue Service.

 3         This Status Report is based on the information currently

 4   available to the United States Attorney Office for the Central

 5   District of California’s (“USAO”) Prosecution Team, the files and

 6   records in this case, and such further evidence and argument as the

 7   Court may permit.      This Status Report has also been reviewed by the

 8   Privilege Review Team Assistant United States Attorneys, Patrick R.

 9   Fitzgerald and Joseph B. Woodring.

10    Dated: June 5, 2020                  Respectfully submitted,

11                                         NICOLA T. HANNA
                                           United States Attorney
12
                                           BRANDON D. FOX
13                                         Assistant United States Attorney
                                           Chief, Criminal Division
14

15                                             /s/
                                           BRETT A. SAGEL
16                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
17
                                           Attorneys for Plaintiff
18                                         UNITED STATES OF AMERICA

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 3 of 19 Page ID #:2772



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   I.    INTRODUCTION...................................................1

 4   II.   INTERNET-DISABLED COMPUTER.....................................2

 5   III. ACCESS TO THE EA LLP DIGITAL DEVICES...........................3

 6         A.    Background on the EA LLP Devices..........................3

 7         B.    The Government’s Attempts to Meet-and-Confer Regarding
                 the EA LLP Digital Devices................................6
 8
           C.    Defendant’s Future Review of EA LLP Digital Devices.......9
 9
     IV.   CONCLUSION....................................................15
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 4 of 19 Page ID #:2773



 1                             GOVERNMENT’S STATUS REPORT
 2   I.    INTRODUCTION
 3         During the status conference on June 1, 2020, and the

 4   accompanying minute order (CR 169), this Court ordered the parties to

 5   provide further briefing addressing: (1) the use of a computer by

 6   defendant; and (2) defendant’s access to digital devices maintained

 7   in the custody of Internal Revenue Service-Criminal Investigation

 8   (“IRS-CI”).1

 9         The government has no objection to defendant having an internet-

10   disabled computer to review discovery.2         The parties have reached an

11   agreement as to defendant’s use of a computer, which is reflected in

12   the separately lodged proposed modification of defendant’s conditions

13   of temporary release.      The government understands that defendant’s

14   counsel is in the process of securing a computer for defendant

15   consistent with the parties’ agreement.

16         The government, however, is not in a position to further address

17   defendant’s request to access the Eagan Avenatti LLP (“EA LLP”)

18   server and other EA LLP digital devices (collectively, “EA LLP

19   digital devices”)3 maintained by IRS-CI at this time because

20   defendant has refused to provide the government with any further

21

22
          1 This Court referred to the second issue as “providing remote

23   access to the IRS terminal.” (CR 169.) As will be described further
     below, there is not a “terminal” that can be remotely accessed.
24        2 At no point has the government objected to this, and the
     government still is at a loss as to why defendant waited
25   approximately five weeks into his release to claim he could not
     review discovery.
26
          3 As the government has provided defendant with a complete

27   forensic copy of the GBUS digital devices and defendant’s digital
     devices, the only digital devices defendant presumably wants access
28   to are the EA LLP digital devices.
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 5 of 19 Page ID #:2774



 1   information regarding his request, let alone attempt to confer with

 2   the government in good-faith as required by the Court.            As this Court

 3   previously held, defendant does not have an independent right to

 4   access the EA LLP devices because these devices do not belong to him.

 5   The scope and privilege review of the EA LLP digital devices has been

 6   completed, and the documents determined to fall within the scope of

 7   the warrants have nearly all been produced to defendant.4

 8         Nevertheless, defendant appears be demanding that he be provided

 9   unfettered and unlimited access to the EA LLP digital devices through

10   the Privilege Review Team going forward, be allowed to circumvent

11   government counsel, and personally direct the actions of an IRS-CI

12   Computer Investigative Specialist and the government’s Privilege

13   Review Team throughout that process.         This simply is not a workable

14   option for the numerous reasons addressed further herein, including

15   the significant possibility that defendant will abuse this process in

16   an effort to further delay this prosecution.          Although the government

17   is mindful of the Court’s direction that defendant be provided access

18   to the EA LLP digital devices if needed, the Court also said that

19   defendant must make a good-faith particularized request for such

20   access.    Defendant has not done so.

21   II.   INTERNET-DISABLED COMPUTER
22         The government does not object to defendant having an internet-

23   disabled computer to ensure defendant can review discovery and

24   prepare for trial.      The parties have agreed to a proposed

25   modification of defendant’s conditions of temporary release outlining

26

27         4As the government noted in its May 30, 2020, status report,
     there are a relatively small number of additional documents,
28   including certain additional documents from the EA LLP server, that
     are currently being prepared for production to defendant.
                                        2
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 6 of 19 Page ID #:2775



 1   what computer defendant can use and the circumstances related to his

 2   use.       The parties proposed modification has been lodged separately

 3   with the Court.      The government understands that defense counsel has

 4   already ordered defendant such a computer and will, consistent with

 5   the parties’ agreement, be providing him with the internet-disabled

 6   computer by Monday, June 8, 2020.

 7   III. ACCESS TO THE EA LLP DIGITAL DEVICES
 8          A.      Background on the EA LLP Devices
 9          During the course of its investigation, the government acquired

10   digital devices belonging to defendant’s former law firm, EA LLP,

11   during a search of EA Employee 1’s residence as well as a forensic

12   copy of the computer server belonging to EA LLP,5 which the

13   government also obtained a warrant to search; these are the EA LLP

14   digital devices.      The USAO and IRS-CI searched the contents of the EA

15   LLP digital devices (as well as other digital devices), pursuant to

16   the privilege review and other search protocols set forth in the

17   applicable search warrants requiring the USAO and IRS-CI to follow

18   specific procedures to avoid unnecessary disclosures of attorney-

19   client communications or attorney work product, including the use of

20   a “Privilege Review Team.”

21          On July 28, 2019, defendant filed a motion to compel discovery,

22   specifically, defendant sought unfettered access to review the EA LLP

23   digital devices.      (CR 50.)   The government opposed defendant’s motion

24   (CR 55), and the receiver to which defendant stipulated to oversee

25

26          5
            The government has a forensic copy of the digital devices that
     made up the EA LLP server; however, these devices are not configured
27   to work as the server previously did. The information on the digital
     devices was extracted and reviewed and produced in fully searchable
28   load files to be used on any discovery platform of defendant’s
     choice.
                                        3
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 7 of 19 Page ID #:2776



 1   the operations of EA LLP also objected to defendant’s request (CR

 2   59).       On August 26, 2019, this Court denied defendant’s motion.         (CR

 3   63.)       For the reasons stated in the government’s opposition and this

 4   Court’s Order denying the motion to compel, defendant is not entitled

 5   to full access to the EA LLP digital devices.           Indeed, neither

 6   Federal Rule of Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83

 7   (1963), Giglio v. United States, 405 U.S. 150 (1972), nor any other

 8   authority provides defendant with complete access to the EA LLP

 9   digital devices.

10          The Privilege Review Team completed its scope and privilege

11   review pursuant to the search protocols, and defendant received

12   nearly all of the productions from the search of the EA LLP digital

13   devices -- and will receive the final, relatively small production

14   shortly.      As outlined to the Court previously, on or about March 13,

15   2020, the Privilege Review Team largely completed its production of

16   documents from the EA LLP digital devices (approximately 1,027,347

17   pages6) found to be within scope of the search warrants, and on or

18   about May 8, 2020, the Prosecution Team reproduced to defendant

19   duplicate copies of those items (approximately 664,275 pages) deemed

20   to be within scope and non-privileged.

21          The fact that IRS-CI obtained warrants to search the EA LLP

22   digital devices does not entitle defendant to conduct his own

23   independent search of the digital devices.          On March 25, 2019, IRS-CI

24   also obtained search warrants for EA Employee 1’s house and Law Firm

25

26          6
            During the June 1, 2020, status conference, defense counsel
     claimed that the March 13, 2020, production by the Privilege Review
27   Team was not Bates-numbered, adding to the difficulty of reviewing
     and comparing the discovery produced. The Privilege Review Team,
28   however, did produce the discovery with the corresponding bates-
     numbers: PRT_MA_00041677 to PRT_MA_01069024.
                                        4
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 8 of 19 Page ID #:2777



 1   1’s legal office.      Defendant’s request to search the EA LLP digital

 2   devices himself now is the functional equivalent of letting defendant

 3   go and search EA Employee 1’s house and/or Law Firm 1’s legal office

 4   to see if the government missed anything.          This is inappropriate and

 5   not supported by any law.

 6         Due to the amount of time required to complete a full scope and

 7   privilege review of the EA LLP digital devices, from the outset of

 8   the case, the government offered to allow defendant to work with the

 9   Privilege Review Team to review digital devices at IRS-CI.             Defendant

10   never availed himself of this until after this Court denied

11   defendant’s motion to compel on August 26, 2019.           The Prosecution

12   Team understands that defendant and his counsel visited IRS-CI’s

13   offices on two occasions, once in September and once in October 2019.

14   Expending great time and resources to do so, the IRS-CI Computer

15   Investigative Specialist (the only one for the entire IRS-CI Los

16   Angeles Field Office), created a virtual system on a computer and

17   uploaded EA LLP server data to permit defendant to search for EA LLP

18   records, including emails, within the EA LLP server data.

19         Although the Prosecution Team had no involvement and was

20   shielded from defendant’s interaction with the Privilege Review Team,

21   defendant publicly filed in his state bar hearing one of his

22   counsel’s communications with the Privilege Review Team, along with a

23   description what defendant was seeking.         See Exhibit 1, attached.

24   Defendant requested the Privilege Review Team run a search of all EA

25   LLP’s emails with seven terms/names, which were Client 3’s last name,

26   the last names of two of Client 3’s subsequent attorneys, two company

27   names related to Client 3, the name of the company against whom

28   defendant represented Client 3, and the last name of a former partner

                                              5
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 9 of 19 Page ID #:2778



 1   of Client 3.     (Id. at 6.)    What appears abundantly clear, defendant’s

 2   meetings and requested search in September and October 2019 focused

 3   on his defense in his state bar proceedings and not the present case,

 4   and defendant’s requested search was simply a fishing expedition --

 5   and could not possibly implicate any potential privilege issues.

 6         Based on defendant going to IRS-CI’s offices and providing the

 7   Privilege Review Team requests for materials, the Privilege Review

 8   Team made three informal discovery productions to defendant

 9   consisting of 10,156 files, 244 files, and 40,960 files on October 1,

10   2019, October 21, 2019, and October 24, 2019, respectively.             After

11   these productions in October 2019, there were no outstanding requests

12   for documents, and between October 2019 and June 1, 2020, and neither

13   defendant nor his counsel ever requested to visit or review any

14   evidence at IRS-CI.

15         B.    The Government’s Attempts to Meet-and-Confer Regarding the
                 EA LLP Digital Devices
16

17         On June 1, 2020, after the status conference, the government

18   emailed defense counsel the following message in an attempt to

19   resolve any future requests regarding access to the EA LLP digital

20   devices:

21         In your status report and during this morning’s status
           conference you stated that you wanted access to the IRS-
22         CI’s offices to review emails and electronic documents,
           presumably from the Eagan Avenatti LLP server. So that we
23         can further evaluate this request and determine what would
           actually be needed to accommodate it, please provide us
24         with the following information:

25              1.   What specifically are you seeking in connection
           with the proposed additional searches of the EA LLP server?
26
                2.   How much time do you believe you will need to
27         conduct a further review of the EA LLP server and how much
           of the review do you believe needs to be conducted in
28         person?

                                              6
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 10 of 19 Page ID #:2779



 1               3.   What relevant emails and documents do you believe
            have not been produced in the prior productions, including
 2          the March 13, 2020, production, that would require such
            additional searches?
 3
                 4.   What efforts have you made to confirm that the
 4          additional documents have not been produced? For example,
            have you already searched for such documents in the
 5          previously produced discovery using the client’s email
            addresses or names?
 6
            Depending on what you are seeking from the devices, it is
 7          possible that any further searches will not require you or
            your client’s presence and can be produced to you on a
 8          defense-provided hard drive. Assuming that the requests
            are particularized and made in good faith after you have
 9          determined the materials were not previously provided to
            the defense, we will do our best to accommodate those
10          requests. But, as we stated in our response, we believe
            much of what you claim you are seeking has already been
11          produced and we are more than happy to assist you in
            finding the relevant documents in the current productions,
12          to the extent they exist.

13          Please provide us the information as soon as possible, so
            we can attempt to proceed accordingly.
14

15    See Exhibit 2, attached.

16          On June 2, 2020, defense counsel emailed the government the

17    following response:

18          In response to your email, please be advised that we will
            deal directly with the privilege team as to what we need to
19          review from the EA files for Mr. Avenatti’s defense. This
            is the process that was utilized before and it is the
20          process we will utilize now. As you know, your office is
            required to be shielded from this process because of the
21          privileged nature of the majority of the documents.
            Accordingly, I have reached out to the same individuals I
22          have dealt with previously. Further, as you know, we are
            not required to provide you with details as to which
23          documents we believe are important nor are we required to
            provide you with details as to which documents you may have
24          missed. That is our work product.

25          In addition, the documents we need to access from the EA
            server will be an evolving process as we prepare our
26          defense and continue to review what has already been
            produced. Within the last three months, you have released
27          over 100,000 documents to the defense. Assuming a review
            of 50 documents an hour, which is a highly aggressive
28          estimate, this production alone would require 2,000 hours

                                              7
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 11 of 19 Page ID #:2780



 1          to complete. We cannot simply conduct word searches as to
            the documents - they have to be reviewed.
 2

 3    See Exhibit 3, attached.

 4          On June 3, 2020, the government replied to defense counsel with

 5    the below email:

 6          This is not what the Court ordered, nor is it appropriate.
            The Court stated that you could have access to search the
 7          EA server if your request(s) was/were particularized and
            made in good faith. As you know, the Court has previously
 8          ordered that your client does not have a right to complete
            access to the EA LLP server or other EA LLP digital devices
 9          as EA LLP property does not belong to your client. At this
            time, both the scope and privilege review of the EA LLP
10          devices have been completed. Although the process of you
            working directly with the Privilege Review Team was used
11          previously, this was prior to the completion of the scope
            and privilege review. The prosecution team does need to be
12          shielded from potentially privileged materials, but that in
            no way allows you to conduct your own search of the
13          devices. Nor does it justify you ignoring the Court’s
            direction that the parties’ confer in good faith regarding
14          this issue by circumventing government counsel and going
            straight to the Privilege Review Team, which should not be
15          responsible or involved in any such discussions.
            Considering that you have not once, including in “your”
16          filings from last week and the email below ever mentioned
            what you have actually reviewed or done to search the
17          previously produced discovery, the government has doubts
            about your sincerity in your “need” to have access to these
18          devices. You spend time, both in the filings and below
            talking about the hypothetical time it will take you to
19          review documents, but you’ve had the full production of
            documents for three months (and many other items for over a
20          year), therefore, you should have an actual knowledge of
            reviewing and searching these documents by now. You should
21          know what you are looking for and, most importantly,
            whether it has already been produced. We have also
22          confirmed that your claim that the Privilege Review Team’s
            March 2020 production was not Bates-labeled was inaccurate,
23          raising further concerns that you have not actually
            reviewed the materials that have been produced to you and
24          are seeking to work with the Privilege Review Team as
            simply a means of further delay. The government remains
25          willing to work with you and your client to accommodate
            reasonable good-faith discovery requests, but because your
26          response below does not in the least demonstrate any
            attempt at either good faith nor particularity, the limited
27          resources of our Privilege Review Team and IRS will not be
            expended on your requests until we receive further guidance
28          from the Court.

                                              8
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 12 of 19 Page ID #:2781



 1    Id.   Defense Counsel never responded to this email.

 2            Instead, on June 5, 2020, defendant filed his status report

 3    regarding access to the EA LLP devices in IRS-CI custody, in which

 4    defendant summarily asserted that would have the Privilege Review

 5    Team run various searches for him on the EA LLP devices at a later

 6    date.    (CR 172.)   Notably, neither the Prosecution Team nor the

 7    Privilege Review Team have agreed to such a proposal, which the

 8    government considers to be inappropriate at this time.

 9            C.   Defendant’s Future Review of EA LLP Digital Devices
10            The government completed its search of the EA LLP digital

11    devices pursuant to the search protocols in the search warrants.             The

12    government conducted a review of the EA LLP digital devices and

13    defendant has received nearly all the documents the searching agents

14    (who were members of the Privilege Review Team rather than the case

15    agents) seized from the files.       Although defendant has repeatedly

16    complained about the volume of discovery the government has produced,

17    at no point has defendant claimed the government’s search protocol or

18    search results are lacking or have missed relevant material.

19    Nevertheless, without engaging in any meaningful discussions with the

20    government, defendant has proclaimed that he will direct the

21    government’s Privilege Review Team to conduct an unspecified number

22    of additional searches on the EA LLP devices for an indefinite period

23    of time.     Defendant’s demand is not appropriate and would create a

24    completely unworkable situation.

25            As this Court has already ruled, the criminal discovery rules do

26    not provide defendant with a right to conduct his own search of the

27    EA LLP digital devices.      (CR 63.)    Defendant wants to ignore this

28    Court’s prior order from August 26, 2019, and get the unfettered

                                              9
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 13 of 19 Page ID #:2782



 1    access to the EA LLP digital devices this Court already denied.             At

 2    most, under Federal Rule of Criminal Procedure 16(a)(1)(E)(i),

 3    defendant is entitled to a “copy” of the documents on the EA LLP

 4    digital devices that are material to his defense.           Defendant has made

 5    no effort to show that such documents exist, and has failed to

 6    identify with any specificity the documents he claims must be

 7    produced or sufficient facts establishing the materiality of those

 8    documents.

 9          For example, defendant claimed in his May 27, 2020, status

10    report that he still has not received “critical records detailing

11    costs and expenses on cases involving the alleged victims.” (CR 164

12    at 3-4.)    As described in previous filings, this is demonstrably

13    false.   Defendant received these records with the EA LLP’s QuickBooks

14    accounting files, which contained among other things, detailed

15    information regarding the costs and expenses incurred in connection

16    with all EA LLP legal matters for which they kept such records,

17    including for three of the four victims identified in the indictment.

18    Defendant also received these records in the May 2020 duplicative

19    discovery production that the Prosecution Team has in its possession,

20    therefore, defendant had these records (and possibly more) on March

21    13, 2020.

22          Moreover, defendant’s status report filed on June 5, 2020,

23    demonstrates that defendant still does not know what he is searching

24    for or whether he will need to search for anything.           (CR 172.)    At a

25    minimum, defendant’s filing demonstrates that the issue is premature.

26          Assuming the issue needs to be resolved now, the government

27    believes there are approximately three viable options going forward:

28    (1) this Court, consistent with its August 16, 2019, Order,

                                              10
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 14 of 19 Page ID #:2783



 1    determines that defendant has no legal right to further access to

 2    forensic copy of the EA LLP digital devices in the government’s

 3    possession; (2) defendant can have further access to materials from

 4    the EA LLP digital devices by working with the Prosecution Team in

 5    good faith and demonstrating particularized needs to documents; or

 6    (3) defendant can subpoena the records from the bankruptcy trustee

 7    who has the original EA LLP digital devices.          Defendant’s demand that

 8    he be allowed to completely circumvent the Prosecution Team and

 9    direct the Privilege Review Team to run an unlimited number of

10    searches for him for an indefinite period of time, however, is not a

11    viable option.

12          Although the government appreciates this Court’s statement at

13    the June 1, 2020, status conference whereby the Court stated

14    defendant will get access to the EA LLP digital devices at IRS-CI if

15    defendant’s requests are in good faith and particularized, the

16    government believes defendant is not entitled to further access of

17    the digital devices for the reasons stated by this Court in its prior

18    Order.   (CR 63.)    Defendant has never cited any basis that would

19    provide him further access to the EA LLP digital devices after the

20    search of those devices have been completed, let alone that the

21    Privilege Review Team would be responsible for working for defendant

22    to conduct his work.      Defendant in essence is seeking the same

23    unfettered access to the EA LLP digital devices that he sought last

24    year, and this Court denied, but to now use government resources to

25    accomplish defendant’s goals.       The government maintains that this

26    Court’s August 26, 2019, order controls and would not provide

27    defendant the unfettered access to search the EA LLP digital devices

28    -- using limited government resources in the process.

                                              11
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 15 of 19 Page ID #:2784



 1          If this Court determines defendant should have further access to

 2    the EA LLP digital devices, defendant should attempt to resolve the

 3    matter with the Prosecution Team first.         To date, defendant refused

 4    to communicate with the Prosecution Team or to even confer over what

 5    defendant’s intended plan would be, causing the government concern

 6    regarding any future good faith or particularized request by

 7    defendant.    If and when defendant determines what he does not have

 8    and may need, this Court should require defendant to meet and confer

 9    with the Prosecution Team and in good faith demonstrate what he still

10    is entitled to and/or why there is a privilege issue that would

11    prevent defendant from working with the Prosecution Team.7            If

12    certain documents defendant is seeking exist, the Prosecution Team

13    can likely find the documents in the previously produced discovery

14    and point defendant to the relevant discovery.          If after a good faith

15    consultation, defendant believes he cannot work with the Prosecution

16    Team, defendant could then involve the Court with his particularized

17    request and this Court would determine whether defendant’s request is

18    in good faith and particularized, and would implicate a privilege if

19    the Prosecution Team were involved.          In addition, the Court should

20    require defendant to confirm that he does not already have the

21

22

23
           7 As defendant immediately filed previous correspondence with

24    the Privilege Review Team with the State Bar to support his request
      for a continuance in that matter, the government doubts the sincerity
25    of defendant’s work-product claim. Again, by way of example,
      defendant claimed in his May 27, 2020, status report not to have cost
26    and expenses for the clients named in the indictment. The
      Prosecution Team was able to find such documents in minutes and could
27    have reproduced these documents to defendant -– the government even
      made that offer in its response to defendant’s status report and
28    defendant has not followed up.

                                              12
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 16 of 19 Page ID #:2785



 1    documents or files, and what efforts he undertook to determine he

 2    does not have such documents, before requesting additional searches.

 3          Alternatively, defendant could obtain documents and files from

 4    EA LLP digital devices by issuing a Federal Rule of Criminal

 5    Procedure 17 subpoena to the bankruptcy trustee overseeing EA LLP’s

 6    bankruptcy to obtain the files from the original EA LLP digital

 7    devices.8   Defendant would need to comply the requirements of a Rule

 8    17 subpoena, specifically that the documents sought are relevant,

 9    admissible, and specifically identified.         See Fed. R. Crim. P. 17;

10    United States v. Nixon, 418 U.S. 683, 700 (1974) (the Supreme Court

11    held that the proponent of the subpoena must “clear three hurdles:

12    (1) relevancy; (2) admissibility; (3) specificity”); United States v.

13    Reed, 726 F.2d 570, 577 (9th Cir. 1984).         The requirements for

14    defendant to obtain the documents or files pursuant to a Rule 17

15    subpoena should be the minimum requirements for defendant to seek the

16    Prosecution Team and/or the Privilege Review Team to search for

17    certain files and documents, if so ordered by this Court.

18          Finally, defendant’s request to work directly with the Privilege

19    Review Team to search the EA LLP digital devices is not feasible --

20    nor supported by law.      The various search warrants outline the

21    responsibilities of the Privilege Review Team, which relates to the

22    review of search warrant materials to segregate potentially

23    privileged materials from non-privileged materials to ensure that the

24    Prosecution Team does not have access to privileged materials.

25

26

27
            8Because defendant could obtain certain files or documents
28    through a Rule 17 subpoena, there is no harm to defendant if this
      Court ruled consistent with its August 26, 2019, Order.
                                        13
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 17 of 19 Page ID #:2786



 1          Defendant’s position that he be permitted to work directly with

 2    the Privilege Review Team to request searches of the EA LLP digital

 3    devices would create an unworkable situation.          First, this puts the

 4    Privilege Review Team in a nearly impossible situation to have to

 5    determine whether defendant’s requests are in good faith and

 6    particularized, and if they believe so, need to litigate those issues

 7    before this Court, which is not the responsibility of the Privilege

 8    Review Team.    The further requests and potential litigation would

 9    divert the limited resources of the Privilege Review Team and IRS-CI,

10    without any justification.

11          Second, defendant’s position is ripe for abuse as there would be

12    little to no oversight by the Prosecution Team (and possibly this

13    Court) regarding defendant’s requests.         Moreover, defendant could use

14    his requests and potential delays in production by the Privilege

15    Review Team as grounds for defendant attempting to delay this trial.

16    Although IRS-CI, at great expense of time and resources, set up a

17    computer system to search EA LLP server records for defendant, any

18    future requested searches by defendant could require similarly time-

19    intensive review of files in an attempt to either find the proverbial

20    a needle in a haystack, or could provide defendant with thousands of

21    documents (as a result of a fishing expedition).           Based on

22    defendant’s numerous filings, defendant regularly attempts to blame

23    the government for delays and allowing defendant’s unfettered access

24    to the Privilege Review Team will undoubtedly result in additional,

25    unjustified attempts to delay by defendant -- and the Prosecution

26    Team would be kept in the dark regarding the circumstances.

27          Defendant has not and cannot establish a particularized and

28    legitimate need to involve the Privilege Review Team in any such

                                              14
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 18 of 19 Page ID #:2787



 1    requests at this time.      As reflected in Exhibit 1, defendant clearly

 2    had no issue publicly disclosing his communications with the

 3    Privilege Review Team.      Additionally, basic search terms such as the

 4    victim’s last name cannot reasonably implicate defendant’s trial

 5    strategy.    Thus, it appears defendant’s desire to work directly with

 6    the Privilege Review Team is not based on any legitimate privilege

 7    issues, but instead an effort to circumvent the Prosecution Team.

 8    Providing defendant with an ongoing and unlimited right to circumvent

 9    the Prosecution Team, however, would set up a situation that is ripe

10    for abuse and delay.      The Privilege Review Team is not in a position

11    to evaluate whether defendant’s requests are reasonable, nor should

12    it be responsible for doing so.        And, without any requirement that he

13    demonstrate a particularized need to either the Prosecution Team or

14    this Court, defendant will be able to continue to claim he needs

15    access to the EA LLP digital devices as means to delay this trial,

16    regardless of the merits of such claim.

17          If this Court determines that defendant does in fact have the

18    right to work directly with the Privilege Review Team without

19    limitation on the period of time to search the EA LLP digital devices

20    and/or the number of searches, the government would ask that this

21    Court instead issue an Order, over the receiver and bankruptcy

22    trustee’s prior objection, for the government to produce a forensic

23    copy of the EA LLP digital devices to defendant’s counsel.            At that

24    time, defendant can hire his own discovery vendor or expert to place

25    the raw files in a usable form to search the documents and files.

26    IV.   CONCLUSION
27          As set forth above, defendant should be able to use an internet-

28    disabled computer to review discovery and defendant has no right to

                                              15
     Case 8:19-cr-00061-JVS Document 176 Filed 06/05/20 Page 19 of 19 Page ID #:2788



 1    further searches of the EA LLP digital devices without at least a

 2    particularized request after a showing of good faith to find the

 3    documents in previously produced discovery.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              16
